DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 10/13/2020.
Claims 1-20 are presented for examination.

Claim objections

4.           Claims is objected to because of the following informalities: 
a.    Claims 2 and 15 recites “…frequency of at least one vector..". A person in the ordinary skill of the art would not understand the meaning of “frequency” of a vector.
b.     Claims 13 recites "…comprises generated a new file…”. It appears to be grammatically incorrect and should have read “…comprises generating a new file…”

Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Regarding claim 6 and 19, the phrase "other" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC §101
7.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-13 are directed to process or method, which falls on the one of the statutory category.
Claim 14-19 is directed to system or machine, which falls on the one of the statutory category. 
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
identifying, a transition feature of the object based at least in part on point cloud data corresponding to the object; (under its broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment could be performed in the human mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). Also it could fall under a mathematical concept for the point cloud data reciting it)
performing, a geometric analysis on the transition feature of the object based at least in part on a curvature deviation; (the claim recites mathematical geometric analysis so it falls under Mathematical concepts of abstract idea.) and
generating a fitted parametric surface for the object based at least in part on the transition feature of the object and results of the geometric analysis on the transition feature of the object.  (the claim recites mathematical calculation for the fitted surface so it falls under Mathematical concepts of abstract idea.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the additional elements of a processing device, memory with computer readable instructions and computer program product do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(f))  A computer-implemented method for reconstructing an object do not contain additional elements that integrate the judicial exception into a practical application. Thus, the claim 1, 14 and 20 directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a processing device, memory with computer readable instructions and computer program product which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) A computer-implemented method for reconstructing an object do not contain additional elements that integrate the judicial exception into a practical application.  Thus, claims 1, 14 and 20 are not patent eligible.

Claim 2 and 15 recites wherein identifying the transition feature of the object comprises determining an orientation and a frequency of at least one vector associated with a facet surface of the object. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 and 16 recites wherein identifying the transition feature of the object comprises calculating an angle deviation value between at least one vector extending perpendicularly from a facet surface of the object relative to a normal vector extending perpendicularly from a reference point on the object. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 and 17 recites wherein the angle deviation value is one of a plurality of angle deviation values selected from the group consisting of a zero angle deviation value, a minimum angle deviation value, a maximum angle deviation value, a mean angle deviation value, and a median angle deviation value. This limitation is only the description of angle deviation value. The limitations does not include any additional elements beyond those considered with respect to claim 1 and 3. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 and 18 recites wherein identifying the transition feature of the object comprises classifying the transition feature of the object based at least in part on the angle deviation value. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgement, could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6 and 19 recites wherein classifying the transition feature comprises classifying the transition feature as one of a smooth fillet, a smooth fillet/corner, a sharp edge, and other. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgement, could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 recites wherein classifying the transition feature comprises comparing the angle deviation value to a plurality of threshold values. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgement, could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 8 recites wherein identifying the transition feature of the object comprises storing a spatial distribution for the transition feature in a library of transition features. Storing is an insignificant extra solution activity see MPEP 2106.05(g) which are generic computer functions that is well‐understood, routine. ((See MPEP 2106.05(d) II iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;)  Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 9 recites wherein identifying the transition feature of the object comprises performing a supervised learning technique to update the library of transition features using a classifier. Under the broadest reasonable interpretation, these limitations recites mathematical algorithms. If a claim covers mathematical calculations or algorithm, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 10 recites wherein performing the geometric analysis on the transition feature comprises calculating a curvature deviation metric based at least in part on a curvature of the point cloud data and a curvature of a fitted parametric surface. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 recites wherein generating the fitted parametric surface for the object comprises generating a surface fit confidence index color map on the fitted parametric surface. Under the broadest reasonable interpretation, these limitations recites mathematical algorithms. If a claim covers mathematical calculations or algorithm, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 12 recites performing a volumetric deviation analysis on the fitted parametric surface by comparing a volume of the point cloud data and a volume of the fitted parametric surface. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgement, could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 13 recites wherein generating the fitted parametric surface for the object comprises generated a new file readable by a CAD application and containing data that causes the CAD application to generate a digital representation of the object. Under the broadest reasonable interpretation, these limitations recites mathematical algorithms. If a claim covers mathematical calculations or algorithm, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim: 20 are directed to “ a computer program product comprising: a computer readable storage medium….”. There is no explicit definition in the specification that excludes signals from being this computer readable medium storing software. Therefore, in the broadest reasonable interpretation and the lack of a particular definition in the specification, this computer readable medium storing software encompasses signal which does not fall into one of the statutory categories of invention. Examiner recommend amending the claim 20 as “ a computer program product comprising: a non-transitory computer readable storage medium….”.





Claim Rejections - 35 USC § 102
9.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.       Claim(s) 1, 8, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Edelsbrunner et al. (PAT NO: US 8004517 B1.)

Regarding claim 1, 14 and 20
Edelsbrunner teaches a computer-implemented method for reconstructing an object, (see col 6 line 31-38-Complex mechanical engineering objects are typically designed by alternating sequences of various operations. These operations include creating primitive solid objects and/or constructing complex surfaces, transforming them into appropriate position and orientation in 3D, performing Boolean operations or surface-surface intersections, and, finally, replacing sharp edges by fillets or more complex transition surfaces. See col 6 line 63-65-Automatic shape reconstruction operations according to some embodiments of the invention are illustrated by the flowcharts of FIGS. 1.1-1.4.) the method comprising:

identifying, by a processing device, a transition feature of the object based at least in part on point cloud data corresponding to the object; (see col 1 line 56-60-In Computer Aided Design (CAD) and, in particular, in mechanical engineering, objects are composed of (i) relatively large, functional surfaces connected by (ii) highly-curved transitions, which are often called connecting features. See col 6 and fig 1.2 line 65-68-Block 100 can be a triangulated mesh (Block 120) or a structured point cloud having associated adjacency information (Block 140). See col 7 line 41-55-Referring now to Block 300, Stage 2 processing includes generating an intermediate data structure called a "feature skeleton." This intermediate data structure is a curve network with edges running in the middle of the separator sets. As shown in FIG. 1.5, which illustrates an exemplary object highlighting Stages 1-2 of the operations described herein, a separator set may indicate: (i) a smooth connecting feature between two adjacent regions, such as a fillet, (ii) a sharp feature, where there is tangential discontinuity between two surfaces, or (iii) a smooth subdividing curve that is defined or computed to cut large regions into smaller ones, or connect internal loops to their perimeter loop

performing, by the processing device, a geometric analysis on the transition feature of the object based at least in part on a curvature deviation; (see col 8 line 8-28-Referring now to Blocks 400 and 500 of FIG. 1.1, Stage 3 processing includes generating boundary curves for transitional surfaces (individual connecting features) and generating vertex blends. In particular, operations associated with Block 400 include replacing each of a plurality of feature edges with a pair of longitudinal boundaries. Different algorithms are applied to locate edges for fillets, free-form steps or more complex connecting features. Then, in response to determining the widths of the boundaries, the exact setback values (Block 560) for the vertex blends are determined. Each vertex of the skeleton may also be replaced by a loop of profile curves and spring curves. These curves generally follow each other in an alternating sequence, or can become degenerate in other cases (Block 520). The profile curves terminate the corresponding connecting features in the cross-sectional direction (Block 540). The spring curves connect pairs of adjacent feature boundaries lying on the same primary region (Block 580). Spring curves need to be inserted because of the collinear edges set in Stage 2, or other geometric constraints that require the formation of smooth transitions between various connecting features. See col 21 line 34-40-here are various indicators that are suitable to roughly separate the connecting features and the vertex blend areas. As mentioned, the translational strength vanishes in the vertex areas. Alternatively, a maximum curvature indicator can be used to highlight the highly curved areas. If a value that selects the areas where the ratio of the principle curvatures is greater than a certain threshold, is superimposed, only the filleted edges will be obtained. Also see col 12 line 61-col 13 line 40- There are several indicator functions that are closely related to the curvature of surfaces and thus help to separate highly curved and relatively flat regions. This indicator highlights the relatively narrow connecting features, including fillets, steps, ribs and slots, which is particularly useful in the segmentation operations. and col 14, line 37-48 local curvature estimation )and

generating a fitted parametric surface for the object based at least in part on the transition feature of the object and results of the geometric analysis on the transition feature of the object.(see col 8 line 43-49-the edges of the thickened feature skeleton may contain self-intersections, which should be removed and substituted with alternative surface structure(s) in order to achieve a valid structure, Block 700. The operations described herein result in a geometrically well-aligned structure, which is a necessary prerequisite for high-quality surface fitting.)



Regarding claim 8
Edelsbrunner further teaches wherein identifying the transition feature of the object comprises storing a spatial distribution for the transition feature in a library of transition features. (See col 3 line 30-33-A “polygonal mesh” is assumed to be dense enough to represent all fine geometric details and appropriate neighborhood information. Alternatively, “point clouds” can provide a more compact, adaptive spatial representation with implicit connectivity information. See col 5 line 39-45-The present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code embodied in the medium. Any suitable computer-readable medium may be utilized including hard disks, CD-ROMs or other optical or magnetic storage devices. Like numbers refer to like elements throughout. See col 26 line 50-52-The operations described in the previous sections use a dense polygonal mesh as the fundamental data structure that stores connectivity and adjacency information as well.)




Claim Rejections - 35 USC § 103
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



13.            Claims 2-6, 10, 11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edelsbrunner et al. (PAT NO: US 8004517 B1)  in view of  Lee et al. ("Direct integration of reverse engineering and rapid prototyping." Computers & Industrial Engineering 38.1 (2000): 21-38)

Regarding claim 2 and 15 
Edelsbrunner does not teach wherein identifying the transition feature of the object comprises determining an orientation and a frequency of at least one vector associated with a facet surface of the object.
In the related field of invention, Lee teaches wherein identifying the transition feature of the object comprises determining an orientation and a frequency of at least one vector associated with a facet surface of the object. (see page 22-Differentfabrication methods exist for RP, but nearly all use the same geometry input format, called STL (Stereo Lithography), which consists of a list of triangular facet data.  see page 28-29-A set of 2D point data is acquired for each vertical cross-sectional plane. For each point in the cross-sectional data set, the angular deviation, y, can be calculated as shown in Fig. 4(a) using the vectors created from the consecutive points. See also section 4.3.4- A point extraction ratio is introduced to identify the edges that involve significant curvature changes of a part on the vertical cross-sectional planes. Between the point data model and the extracted points, the ratio of the number of points at each level of height Zi can be calculated)

Examiner note: For each point there is a vector associated with it. The point extraction ratio is ratio of number of vectors of extracted points to the total number of vectors in the cross section. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to modify the method of method of reconstruction of object as disclosed by Edelsbrunner to include wherein identifying the transition feature of the object comprises determining an orientation and a frequency of at least one vector associated with a facet surface of the object as taught by Lee in the system of Edelsbrunner for bridging reverse engineering(RE) and rapid prototyping(RP) technologies can facilitate the process of new product development. RE techniques focus on extracting the design data, while RP techniques concentrate on verifying or evaluating the design. Both technologies use 3D CAD models. In RE, 3D CAD models are created from physical parts, whereas in RP, 3D CAD models are utilized to make physical parts. Combining these two technologies is ideal since one helps in the design phase and the other in the prototyping phase and both use 3D CAD models. (See Abstract, Lee)




Regarding claim 3 and 16 
Edelsbrunner does not teach wherein identifying the transition feature of the object comprises calculating an angle deviation value between at least one vector extending perpendicularly from a facet surface of the object relative to a normal vector extending perpendicularly from a reference point on the object.
In the related field of invention, Lee teaches wherein identifying the transition feature of the object comprises calculating an angle deviation value between at least one vector extending perpendicularly from a facet surface of the object relative to a normal vector extending perpendicularly from a reference point on the object. (See section 4.3 and page 27-29-The curvature information of a part is better acquired if the angles made between a vertical cross-sectional plane and the surface normal vectors at the intersection lines are small. One of the methods should be chosen according to the geometry of the part as shown in Fig. 3. A set of 2D point data is acquired for each vertical cross-sectional plane. For each point in the cross-sectional data set, the angular deviation, y, can be calculated as shown in Fig. 4(a) using the vectors created from the consecutive points. The angle y represents the angular deviation of the current point from the direction formed by the previous two points, and can be used to detect curvature changes of the part on the vertical cross-sectional planes. We call this the `angular deviation method'. Fig. 4(b) shows the extracted points that represent curvature changes.)



Regarding claim 4 and 17 
Edelsbrunner does not teach wherein the angle deviation value is one of a plurality of angle deviation values selected from the group consisting of a zero angle deviation value, a minimum angle deviation value, a maximum angle deviation value, a mean angle deviation value, and a median angle deviation value. 

In the related field of invention, Lee teaches wherein the angle deviation value is one of a plurality of angle deviation values selected from the group consisting of a zero angle deviation value, a minimum angle deviation value, a maximum angle deviation value, a mean angle deviation value, and a median angle deviation value. (see page 28-The curvature information of a part is better acquired if the angles made between a vertical cross-sectional plane and the surface normal vectors at the intersection lines
are small.)



Regarding claim 5 and 18 
Edelsbrunner does not teach wherein identifying the transition feature of the object comprises classifying the transition feature of the object based at least in part on the angle deviation value.

In the related field of invention, Lee teaches wherein identifying the transition feature of the object comprises classifying the transition feature of the object based at least in part on the angle deviation value.(see page 27-28 it is crucial to keep critical features such as the edges and peak points along the z-axis; this can be best achieved by keeping cross-sectional contours at the z-heights where sharp curvature changes occur. Keeping these critical cross-sectional contours require the acquisition of curvature data of a part along the z-axis. The procedure consists of four steps: (1) generate vertical cross-sections, (2) identify the points of curvature changes). The angle represents the angular deviation of the current point from the direction formed by the previous two points, and can be used to detect curvature changes of the part on the vertical cross-sectional planes. We call this the `angular deviation method'. Fig. 4(b) shows the extracted points that represent curvature changes. The edges and features where significant contour changes taking place are detected using this model, and thereby, the overall geometry of the part is identified.)



Regarding claim 6 and 19 
Edelsbrunner further teaches wherein classifying the transition feature comprises classifying the transition feature as one of a smooth fillet, a smooth fillet/corner, a sharp edge, and other.(see fig 1.5-1.6 and col 6 line 20-22- Other indicator functions highlight transitions to detect sharp edges or fillets, or mark out the shortest paths between edge loops.)
 

Regarding claim 10 
Edelsbrunner does not teach wherein performing the geometric analysis on the transition feature comprises calculating a curvature deviation metric based at least in part on a curvature of the point cloud data and a curvature of a fitted parametric surface.
In the related field of invention, Lee teaches wherein performing the geometric analysis on the transition feature comprises calculating a curvature deviation metric based at least in part on a curvature of the point cloud data and a curvature of a fitted parametric surface.(see section 3.2 and fig 1 and page 25-28- Once the point clouds are acquired, the curvature changes of a part along z-axis are identified and recorded. A set of 2D point data is acquired for each vertical cross-sectional plane. For each point in the cross-sectional data set, the angular deviation, can be calculated as shown in Fig. 4(a) using the vectors created from the consecutive points)


Regarding claim 11 
Edelsbrunner does not teach wherein generating the fitted parametric surface for the object comprises generating a surface fit confidence index color map on the fitted parametric surface.
 In the related field of invention, Lee teaches wherein generating the fitted parametric surface for the object comprises generating a surface fit confidence index color map on the fitted parametric surface.(see page 25- the difference between the point cloud data and the created surfaces can be shown using an error map in which the amount of deviation is represented by colored regions)



Regarding claim 13 
Edelsbrunner does not teach wherein generating the fitted parametric surface for the object comprises generated a new file readable by a CAD application and containing data that causes the CAD application to generate a digital representation of the object.
 In the related field of invention, Lee teaches wherein generating the fitted parametric surface for the object comprises generated a new file readable by a CAD application and containing data that causes the CAD application to generate a digital representation of the object. (see abstract- Reverse engineering (RE) technology enables us to create CAD models of new or existing products by capturing surface data. Rapid prototyping (RP) is another emerging technology that allows us to promptly fabricate the physical prototype of a new product using a layered manufacturing technique. See page 24 and fig 1- RE data can be linked to RP in three different ways as shown in Fig. 1. In the first path, a 3D surface model is created from point clouds and then converted to an STL file. The STL file is then sliced to generate a series of layers for RP fabrication. This path is generally followed by RE practitioners since most RE software packages concentrate on creating a surface model from point clouds. Once the surface model is created, CAD packages are used to convert it into the STL file)


14.         Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Edelsbrunner et al. (PAT NO: US 8004517 B1)  in view of  Lee et al. ("Direct integration of reverse engineering and rapid prototyping." Computers & Industrial Engineering 38.1 (2000): 21-38) and further in view of Sunil et al. ("Automatic recognition of features from freeform surface CAD models." Computer-Aided Design 40.4 (2008): 502-517.)
Regarding claim 7
The combination of Edelsbrunner and Lee does not teach wherein classifying the transition feature comprises comparing the angle deviation value to a plurality of threshold values.

In the related field of invention, Sunil teaches wherein classifying the transition feature comprises comparing the angle deviation value to a plurality of threshold values.(see section 6.1 page 506-507- A sharp feature edge is defined as an internal edge having the dihedral angle (i.e. the angle between facets sharing that edge) greater than a threshold value. A non-sharp feature edge is defined as an internal edge having at least one of its adjacent facets as skinny triangle (i.e needle or cap triangle) orientated in such a way that at least one of the edge’s opposite angles is less than a threshold value (here it is taken as 10 degree). A Needle triangle has one of its angles less than a threshold value (here it is taken as 10 degree) while a cap triangle has an angle greater than a threshold value (here it is taken as 160 degree).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to modify the method of method of reconstruction of object as disclosed by Edelsbrunner to include wherein classifying the transition feature comprises comparing the angle deviation value to a plurality of threshold values as taught by Sunil in the system of Edelsbrunner and Lee for automatic recognition of features from freeform surface CAD models of sheet metal parts represented in STL format. The developed methodology has three major steps viz. STL model preprocessing, Region segmentation and automated Feature recognition. Geometrical properties of facets, edges and vertices such as gauss and mean curvature at vertices, orientations of facet normal, shape structure of triangles, dihedral edge angle (angle between facets), etc. have been computed to identify and classify the regions. (See Abstract, Sunil)


15.          Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Edelsbrunner et al. (PAT NO: US 8004517 B1)  in view of  SU et al. (PUB NO: US 20200050099 A1)
 Regarding claim 9
Edelsbrunner does not teach identifying the transition feature of the object comprises performing a supervised learning technique to update the library of transition features using a classifier.
In the related field of invention, SU teaches wherein identifying the transition feature of the object comprises performing a supervised learning technique to update the library of transition features using a classifier. (see para 61-62- SVM is an example of supervised learning model, which analyzes data and recognizes patterns and can be used for classification and regression analysis. Given a set of training examples, each marked as belonging to one of two categories, a SVM training algorithm builds a model that assigns new examples into one category or the other, making it a non-probabilistic binary linear classifier. A SVM model is a representation of the examples as points in space, mapped so that the examples of the separate categories are divided by a clear gap that is as wide as possible. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gap they fall on. In addition to performing linear classification, SVMs can efficiently perform a non-linear classification using what is called the kernel methods, implicitly mapping their inputs into high-dimensional feature spaces.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to modify the method of method of reconstruction of object as disclosed by Edelsbrunner to include identifying the transition feature of the object comprises performing a supervised learning technique to update the library of transition features using a classifier as taught by SU in the system of Edelsbrunner for training a machine learning model using training data including a sample whose feature vector includes the characteristics of the portion and whose label includes the characteristics of the assist features. The machine learning model may be used to determine characteristics of assist features of any portion of a design layout, even if that portion is not part of the training data.(See Abstract, SU)
.

16.        Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Edelsbrunner et al. (PAT NO: US 8004517 B1)  in view of  Hamann, et al. ("Data point selection for piecewise linear curve approximation." Computer Aided Geometric Design 11.3 (1994): 289-301)

 Regarding claim 12
Edelsbrunner does not teach performing a volumetric deviation analysis on the fitted parametric surface by comparing a volume of the point cloud data and a volume of the fitted parametric surface. 

In the related field of invention, Hamann teaches performing a volumetric deviation analysis on the fitted parametric surface by comparing a volume of the point cloud data and a volume of the fitted parametric surface.  (see page 290-An obvious choice to measure the significance of a single data point is the absolute curvature at that point. Therefore, a low-order polynomial approximation scheme is used  to locally approximate the given data points and obtain local curvature estimates. Each original  data point is weighted according to its associated absolute curvature estimate. Data selection/reduction can be done using one of these alternatives: Either the number of data points to be selected is specified, or a maximal error tolerance is defined implying how many points are required to approximate the curve within this tolerance.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to modify the method of method of reconstruction of object as disclosed by Edelsbrunner to include performing a volumetric deviation analysis on the fitted parametric surface by comparing a volume of the point cloud data and a volume of the fitted parametric surface as taught by Hamann in the system of Edelsbrunner for selecting data points from a finite set of curve points is discussed. The given curve points originate from a smooth curve and are weighted with respect to a local curvature measure. The most significant points are selected and used to approximate the curve. The selected subset of data points is distributed in such a way that they are uniformly distributed with respect to integrated absolute curvature. The technique is tested for various planar curves and is applied to  2D image compression and volume visualization.(See Abstract, Hamann)


Conclusion



17.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Edessa et al. (“A framework for Hull form reverse engineering and geometry integration into numerical simulations”. Diss. Doctoral thesis, University of Rostock, 2016) teaches a framework which efficiently bridges the point cloud data from the real world object (i.e. hull form) to the downstream application (i.e. hydrodynamic simulation). The developed framework comprises three alternative RE processes namely curves network, triangulated surface and direct fitting method. In addition, it includes CAD repairing, region identification and further domain preparation strategies.
Bae et al (US Publication No. US 20080040080 A1) teaches a system of CAD (Computer Aided Design) for programmatic extraction and management of solid and surface modeling parameters and more particularly to reverse engineering 3D scan data to identify original design intents during a part redesign process.


18.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          
 
/BIJAN MAPAR/Primary Examiner, Art Unit 2147